Citation Nr: 1807448	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  13-28 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of bilateral immersion foot (also claimed as joint pain).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1966 to September 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In the October 2013 substantive appeal, the Veteran requested a Travel Board hearing.  A hearing was scheduled for September 2017.  He failed to attend the hearing.  However, the Veteran contacted the RO in October 2017 and withdrew his hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704.

The Veteran's service-connected heart disability rating was reduced from 60 percent to 10 percent in a November 2017 rating decision, effective February 1, 2018.  The Veteran's representative submitted a January 2018 informal hearing presentative which appears to disagree with the reduction.  The Board notes that if the Veteran disagrees with the November 2017 rating decision, he should submit a proper and timely notice of disagreement (NOD).  See 38 C.F.R. § 20.201 (the revised regulation requires a NOD be on a standardized form, effective March 24, 2015).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends he currently has a bilateral foot disability related to cold symptoms he suffered during his service in Vietnam.

He indicated in a September 2010 statement that during his service in Vietnam, he would spend approximately 28 days at a time on missions.  He reported during that time, his feet remained wet and made it difficult to walk.  He stated he received treatment on his ship for "immersion foot" and his feet remained tender, making it difficult to walk.

The Veteran's service treatment records include a September 1968 record that indicates the Veteran reported "very sore feet."  An examination revealed both feet were water logged and it appeared to be immersion foot.  The Veteran's treatment included applying water and medication to his feet.

Moreover, the Veteran's service personnel records show that he was awarded the Combat Action Ribbon and the Navy Achievement Medal with Combat "V."  Additionally, the records detail a lengthy combat history in Vietnam.  Because the Veteran's in-service feet problems are consistent with the circumstances, conditions and hardships of such combat service, his credible lay statement recollections are accepted as sufficient proof of the in-service injury.  See 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).

Service connection nevertheless requires the existence of the claimed current disability.  The Veteran was afforded a January 2012 VA examination in which the examiner indicated the Veteran did not have a diagnosed foot condition.  The examiner did not perform any imaging studies.  However, she stated there was normal sensation to monofilament testing throughout the Veteran's feet and ankles and his feet appeared to be normal.  She noted there was no interdigital inflammation or redness, no deformity of the toes or nails, and she further stated "he has beautiful feet."  She concluded there is no evidence of residuals of immersion foot during the examination and no evidence to show chronicity of his feet condition from 1968.  She noted there are no medical records showing continued medical treatment after 1968.

Thereafter, the Veteran submitted a March 2012 statement in which he indicated that he continued to suffer from sensitivity to the bottoms of his feet and when his feet sweat, it feels like immersion foot similar to his active duty injury.  In the October 2013 substantive appeal, the Veteran indicated feet symptoms of constant tingling to the bottoms of his feet, as well as pain when his feet become wet.

Additionally, the Veteran's representative submitted a January 2018 informal hearing presentation which challenged the January 2012 VA examination and stated a cold injury protocol examination should have been provided.  It was also contended that x-rays should have been obtained to determine if osteoarthritis was present in the Veteran's feet, a common residual of his foot disorder.

The January 2012 VA examiner concluded the Veteran does not have a current foot disability.  However, additional relevant evidence in support of a possible current bilateral foot condition has been received since the examination.  Thus, a new VA examination and opinion are required to address whether the Veteran has a current foot disability and if so, whether such is related to service.

In light of the Board's remand, updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from June 2015.

2.  Thereafter, schedule the Veteran for an examination by an appropriate medical professional to determine the nature and etiology of any bilateral foot disability, including residuals of cold injury to the feet.  The entire claims file should be reviewed by the examiner.  All indicated tests and studies should be conducted, including any x-rays.

The examiner is to identify all current bilateral foot disabilities and, if none are found, explain the medical rationale underpinning the determination.

The examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified bilateral foot condition had its onset during, or is otherwise related to, the Veteran's combat service in Vietnam.  The Veteran's in-service September 1968 treatment for his feet should also be considered.

A complete rationale must be provided for the requested opinions.

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

